IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

JOHN SCHITTINO,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D14-0832

FLORIDA DEPARTMENT OF
CORRECTIONS, JULIE L.
JONES, SECRETARY, ET AL.,

     Respondents.
___________________________/

Opinion filed January 20, 2015.

Petition for Writ of Certiorari -- Original Jurisdiction.

John Schittino, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Eric Gonzalez, Assistant Attorney General,
Tallahassee, for Respondents.




PER CURIAM.

      Petitioner seeks review of an order dismissing his petition for writ of mandamus

challenging a disciplinary action. We deny the petition for writ of certiorari on the
merits. However, as respondent concedes, the underlying proceedings constituted a

“collateral criminal proceeding” and therefore imposition of the lien was improper.

See Jackson v. McDonough, 28 So. 3d 61 (Fla. 1st DCA 2006). We quash the circuit

court’s order on indigency imposing a lien for initiating the petition for writ of

mandamus. The circuit court should direct the reimbursement of any funds that have

been withdrawn from petitioner’s account to satisfy the improper lien order.

PADOVANO, WETHERELL, and SWANSON, JJ., CONCUR.




                                         2